COURT OF APPEALS OF VIRGINIA


Present:   Judges Bumgardner, Kelsey and Senior Judge Hodges


ALEXANDER GILES
                                            MEMORANDUM OPINION *
v.   Record No. 0445-03-2                       PER CURIAM
                                               JULY 15, 2003
RICHMOND DEPARTMENT OF SOCIAL SERVICES


           FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                    Melvin R. Hughes, Jr., Judge

           (Craig W. Sampson; Sampson Law Firm, PLC, on
           brief), for appellant.

           (Sarah M. Denham, Assistant City Attorney;
           Rene S. Hicks, Guardian ad Litem for Hakeem
           Baker, on brief), for appellee.


     Alexander Giles (father) appeals a decision of the trial

court terminating his parental rights and approving a goal of

adoption for Hakeem Baker (the child).   On appeal, father argues

that the trial court failed to adequately explore the possibility

of placing the child with a relative pursuant to Code

§ 16.1-283(A).    Upon reviewing the record and briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court.

See Rule 5A:27.




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
                               BACKGROUND

     On appeal, we view the evidence and all the reasonable

inferences in the light most favorable to the Richmond Department

of Social Services (RDSS) as the party prevailing below.     See

McGuire v. McGuire, 10 Va. App. 248, 250, 391 S.E.2d 344, 346

(1990).

     Father and Kelly Baker (mother) are the parents of the child.

The child was born on August 19, 2001, at which time he tested

positive for cocaine.   He was immediately removed from the

parents' care, and when he was two days old, he was placed in a

foster home.   He remains in that home.     RDSS provided numerous

services to the parents, but the parents did not comply with the

services.

     The goal of the first foster care plan was placement with

relatives.   In June 2002, RDSS filed a foster care plan with a

goal of adoption.   In July 2002, the juvenile and domestic

relations district court approved the plan and terminated the

parental rights of both parents.    The circuit court also approved

the plan with the goal of adoption and terminated the parental

rights of father and mother.

     At the trial court hearing, Bragail Williams, an employee of

RDSS who worked with the family from August 2001 until January

2002, testified that the parents identified the child's maternal

grandmother as a possible relative to take custody of the child.

Williams stated that RDSS investigated the grandmother and

                                 - 2 -
determined there were several child protective services (CPS)

complaints filed against her in both Wisconsin and Virginia.    In

addition, one of her children had been in foster care for at least

six years and she had been convicted of felony child neglect in

Wisconsin.   The maternal grandmother also had had several other

children removed from her custody, two of whom "aged out of the

system."    Therefore, RDSS did not find her to be a suitable

relative for custody of the child.

     Glynis Boyd, the foster care worker for the family since

January 25, 2002, also testified concerning the RDSS investigation

of the maternal grandmother.   Boyd reiterated Williams' testimony

that RDSS had determined the maternal grandmother was an

inappropriate custodian based on a CPS complaint against her and

the fact that her son remained in foster care because she had not

addressed certain "issues."

     Boyd also testified that she did not know father had five

siblings and mother had an aunt living locally.   Boyd stated that

she did not ask the parents about other relatives because she

understood that, when she took over the case, the maternal

grandmother was the only relative suitable for RDSS to explore as

a possible custodian.   She also believed that Williams would have

investigated or considered any other relatives when she worked on

the case.    Boyd did not believe the parents had identified to RDSS

any other relatives of the child to consider for placement.



                                - 3 -
     Mother testified that she believed the maternal grandmother

should get custody of the child.   Mother also stated that her Aunt

Gloria "at one time" was willing to take custody of the child.

However, mother did not know Gloria's last name or her address.

Mother testified that the maternal grandmother had informed RDSS

about the possibility of the aunt as a custodian.   Mother did not

know any other relatives who were responsible enough to help her

and father raise the child.

     Father testified that he was not ready to have custody of the

child and he believed the maternal grandmother should be the

child's custodian.   When counsel asked father what he suggested

should be done in the event the child could not stay with the

maternal grandmother, father replied, "That's about all I know

because my parents . . . [have] got my niece and nephews . . . ."

Counsel asked father whether his siblings could assist in raising

the child, and father replied that one sister was unable to assist

due to her poor health and that he was not in touch with his other

siblings.

                              ANALYSIS

     Code § 16.1-283(A) provides that in a termination of parental

rights case "the court shall give a consideration to granting

custody to relatives of the child, including grandparents."

"[B]efore the court grants custody of a child, under the

provisions of Code § 16.1-283(A) the Department has a duty to

produce sufficient evidence so that the court may properly

                               - 4 -
determine whether there are relatives willing and suitable to take

custody of the child, and to consider such relatives in comparison

to other placement options."    Logan v. Fairfax County Dep't of

Human_Dev., 13 Va. App. 123, 131, 409 S.E.2d 460, 465 (1991).

     Here, RDSS thoroughly investigated the maternal grandmother,

whom the parents identified as a potential custodian for the

child.   RDSS presented evidence supporting its determination that

the maternal grandmother was not a suitable custodian for the

child.   Thus, the trial court considered evidence as to the

suitability of placing the child with the maternal grandmother

before it ordered the termination of father's parental rights.

     Furthermore, although mother identified her Aunt Gloria as

another relative who may be willing to take custody of the child,

mother was unable to provide the aunt's last name or any

information concerning how to contact the aunt.   "It is well

established in Virginia that a court will not compel 'a vain and

useless undertaking.'"    Hawthorne v. Smythe County Dep't of Soc.

Servs., 33 Va. App. 130, 139, 531 S.E.2d 639, 644 (2000) (citation

omitted).

     Moreover, father testified that he did not know any other

relatives who would be willing and suitable to take custody of the

child.   He stated that his parents and one of his siblings were

not suitable custodians and that he no longer had contact with the

rest of his siblings.    "We do not suggest that the Department has

a duty in every case to investigate the home of every relative of

                                - 5 -
the children, however remote, as a potential placement."    Sauer v.

Franklin County Dep't of Soc. Servs., 18 Va. App. 769, 771, 446

S.E.2d 640, 642 (1994).   Therefore, we find that RDSS presented

sufficient evidence for the trial court to consider the

suitability of placing the child with relatives prior to

terminating father's parental rights.

     Accordingly, we affirm the judgment of the trial court.

                                                           Affirmed.




                               - 6 -